177 N.W.2d 40 (1970)
Ruth KEMPF, Respondent,
v.
Raymond A. KEMPF, et al., Appellants.
No. 41993.
Supreme Court of Minnesota.
May 1, 1970.
Kempf & Ticen, Bloomington, for appellants.
Bailey, Howard & McRoberts and Paul D. McRoberts, Minneapolis, for respondent.
Heard before KNUTSON, C. J., and ROGOSHESKE, SHERAN, PETERSON, and FRANK T. GALLAGHER, JJ.

OPINION
PER CURIAM.
Defendants, appealing from an order denying their motion for amended findings of fact, conclusions of law, and order for judgment, have appealed from an order not appealable of right under Rule 103.03, Rules of Civil Appellate Procedure, 27A M.S.A.
Appeal dismissed.
The opinion filed March 13, 1970, is withdrawn and the above opinion substituted in lieu thereof. Petition for rehearing is denied.